Appeal by the defendant from a judgment of the Supreme *810Court, Queens County (Eng, J.), rendered May 20, 2003, convicting him of robbery in the first degree (two counts), robbery in the second degree, and criminal possession of stolen property in the fifth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The Supreme Court’s determination that the defendant was fit to proceed must be accorded great deference (see People v Marino, 13 AD3d 556 [2004]; People v Abreu, 303 AD2d 685 [2003]). Contrary to the defendant’s contentions, the Supreme Court, which was entitled to rely, inter alia, on the numerous pretrial examination reports finding the defendant fit to proceed, including one dated less than two weeks before the commencement of trial, as well as its own observations of, and interactions with, the defendant, providently exercised its discretion in denying the defendant’s repeated applications for additional competency examinations (see CPL 730.10, 730.30; People v Morgan, 87 NY2d 878, 879-880 [1995]; People v Jordan, 21 AD3d 1039 [2005]; People v King, 12 AD3d 532, 533 [2004]; People v Sinclair, 268 AD2d 540 [2000]). The People sustained their burden of proving, by a preponderance of the evidence, that the defendant was not an incapacitated person (see CPL 730.10 [1]; People v Mendez, 1 NY3d 15, 19 [2003]; People v Marino, supra at 556). Schmidt, J.P., Krausman, Luciano and Covello, JJ., concur.